Title: To James Madison from Tobias Lear, 2 September 1805 (Abstract)
From: Lear, Tobias
To: Madison, James


          § From Tobias Lear. 2 September 1805, “On board the U S ship Constitution Tunis Bay.” No. 11. “On the 7th. of July I had the honor to receive your respected letter of the 20th. of April, by the U S Frigate John Adams, by which I find that the instructions given to me dated June 6th. 1804, were to be still followed, as nothing in the state or prospect of things subsequent thereto, made a change necessary. I have accordingly pursued the same, agreeably to the circumstances under which they were brought into operation; and I hope my Conduct will meet the approbation of the President.
          “I claim for myself no superior merit for the highly favourable, and indeed unexpected manner in which our affairs have been settled with this regency. The moment was peculiarly happy for us, and the judicious and decided measures taken by Commodore Rodgers made so powerful an impression on the mind of the Bashaw, that the negociation afterwards became easy and unembarassed.
          “I had the honor of addressing you on the 5th. of July, by the U.S. Ship President, and now forward duplicates of that dispatch, with its enclosures.
          “On the 13th. of July we left Syracuse, and proceeded to Malta, with all the Vessels of war and Gun Boats, where we arrived on the 15th. After taking in the necessary supplies for the Squadron, the Commodore sailed, on the 22d., for Tunis, as I mentioned in my last was his intention: We had a tedious passage of 9 days to this place, owing to calms and head winds, in which the Gun Boats (altho’ the most excellent Vessels of their kind, in the world) could make but little progress. On the first of August Mr Davis came off on board the Constitution, and shewed to the Commodore and myself, the Copy of a letter which he had Written to the Honorable the Secretary of State, detailing the interviews he had had with the Bey on the 12th. 13th. 14th. & 16th. of July, in which the Bey had repeatedly threat-end our Country with immediate War as you will see by Mr. Davis’s letter, or the Copy enclosed. He also informed us of his determination to have gone to Malta or Syracuse, to have had a conferrence with the Commodore & myself. After some conversation with Mr D. on the Subject of our affairs here, I asked him what he considered would be the best means of securing the Peace of this Regency on solid grounds; he answered that he conceiv’d it would be best to give them an Annuity of 8 or 10,000. dollars and keep them two or three years in Arrears, the fear of losing which would prevent their making War upon us. Upon my expressing some surprize at such a proposal and saying that if we intended doing this it would have been sufficient to have sent a single Vessel for the purpose; he added that in his opinion we should either do this; or keep always a force in this Sea sufficient to prevent any evil from a sudden attack: I assured him I was certain our Government would never leave this Sea without a proper force to guard our Commerce; while we should have any    it; and that we should never again agree to pay a tribute for peace with any Nation.
          “In consequence of these declarations and hostile disposition of the Bey, as communicated by Mr. Davis, the Commodore assured him, that he should feel it his duty to take measures to prevent has [sic] carrying them into effect by preventing his Cruizers now in port, from going to sea, and those which were out, from committing any depredations on our Commerce; and even blockade his port, if necessary to reduce him to reason.
          “Mr. Davis declared, that if the Commodore made such communication of his determination to the Bey he would pledge himself the Bey would cut down the Flag staff and declare War in twelve hours. The Commodore assured him he should write to that effect, as he conceived that the present state of things made it necessary for him to come to a decision without delay. Accordingly he wrote to the Bey, recapitulating the threats he had made, and the hostile disposition he had discovered towards the U.S. as stated by Mr Davis; and while he expressed an ernest desire to preserve peace, and restore a good understanding between the two Nations; yet, if he did not receive from the Bey within 36 hours assurances of his pacific and friendly disposition, he should feel it his duty to Commence defensive & offensive measures against his regency.
          “At the same time I wrote a Letter to the Bey No.   and enclosed a Copy of the Presidents letter to him in my hands.
          “On the 3rd. of August Mr. Davis wrote to the Commodore, stating that it would not be practicable to obtain an Answer from the Bey within the 36 hours, and probably not untill the 5th or 6th. inst. A Council of War was called on board the Constitution when it was determined to extend the time for receiving an Answer to noon of the 6th. & Mr. Davis was accordingly informed thereof.
          “At 10 am on the 4th. Mr Davis came off and delivered to the Commodore two letters which he (Mr. D) had written to him (he had not received the Commodores last letter) stating that he had an interview yesterday with the Bey, and delivered the Commodores letter of the 2nd. to him. The Bey said that as the time did not admit of his writing an answer to the Commodore, Mr. Davis might tell him, by word of mouth, that it was his determination to adhere to the letter and Spirit of our treaty with him, and that he would not make war upon the U. States, untill he should have heard from the President on the Subject of his Vessels captured and detained; and added, in a threatning and insulting manner, that if the Commodore should stop one Vessel of his; or fire a single shot; or do any other act which could be considered hostile, he would immediately declare war against the U. States. 
            “A Council of war was again called, and it was the opinion of the Commanders, as well as of myself, who was present at this & the proceeding [sic] consultation, that the Commodore should demand, in writing from the Bey, a declaration that he would not make war, nor commit any act of hostility against the U. States, so long as we should adhere to the Treaty now existing, nor until he should be denied reparation or indemnification for injuries or losses he may have sustained from us, after he should have made his reclamation agreeably to the Treaty existing between us; and, as the Bey had according to Mr. Davis’s statement, called before him two Consuls to hear his protest agst. the United States and the Commodore, that this declaration should be made, in like manner, in presence of two Consuls. Should the Bey refuse to give such a declaration in writing, it would be concluded that he did not intend to adhere to his verbal declaration, and that the Commodore would be justified in taking measures to prevent his Cruizers from going to Sea, and secure our commerce effectually against any depredation.
          “Mr. Davis had always positively declared that the Bey would never receive me as a person authorized to do business with him, and his letters both before and after my arrival in this Bay were pointed to that effect. I had, however (as I had the honor to inform you in my last) very little doubts of his receiving me in a proper manner, when he should be justly informed of the Character in which the President had ordered me to present myself to him.
          “On the 5th. of August the Commodore sent Captain Decatur up to Tunis, with the form of a declaration to be signed by the Bey; or the substances thereof in other words:
          
          “I also wrote to the Bey by Capt Decateur, stating that as I could not be permitted to meet him on business, agreeably to the Presidents letter, I should impute all evils which might arise from this circumstance to their proper cause.
          “On the 7th. Capt Decateur returned from Tunis, in company with Mr. Davis. Capt. D. had not seen the Bey, as he was informed by Mr. Davis, that they [sic] Bey refused to have any communication with him, on the Subject for which he was sent. Just before they came on board, a boat reached the Ship from the Goletta, bringing two letters from the Bey to me, which will be found in the Packet marked,   saying that he had not before understood the nature of my Mission, that he was willing to see me on the Subject of our affairs and inviting me strongly to come to Bardo. Mr. Davis brought a Copy of one of these letters, and also a letter from the Bey to the Commodore. Mr. Davis said that he yesterday presented to the Bey Commodore Rodger’s demand of a guarantee to be given for the preservation of the peace, which irritated the Bey exceedingly and he told Mr. D that he would take out his eyes if he persisted in offering it &ca. &ca. &ca. &ca. The Bey says nothing on that Subject in his letters either to the Commodore or myself. Mr. Davis reports that great disorder and consternation prevails at Tunis—No business done—the Bey appearing like a Madman &ca.
          “On the 8th. of August Mr. Davis returned to Tunis with a letter from me to the Bey (copy in packet) and one from the Commodore to himself, directing him to present to the Bey, without delay, the form of the assurance which was required from him for preserving the peace &ca. and saying that no longer time than tomorrow noon would be allowed for the Bey to decide on it; and if not then that he (Mr. D) would come off to the Constitution by 4 P.M prepared to leave the regency; as he was determined, if the Bey should persist in refusing to give the assurance required, to carry into execution his promise of preventing the departure of his Cruizers, and of examining every vessel going in or out of his ports to guard against any Clandestine attempts to annoy our Commerce; and Mr. Davis having declared in the most solemn manner that these measures would produce an immediate declaration of war on the part of the Bey; the Commodore did not think it would be prudent for him to remain in the power of the Bey, notwithstanding Mr. Davis had told the Commodore & myself that let the issue of the present differences be what it might, war or peace, he would continue in Tunis.
          “In the afternoon of the 9th. Mr Davis came on board the Constitution, with his Baggage, Secretary & the Drogerman. He reported that the Bey would not give the Guarantee required by the Commodore before two Consuls; but that he would give the same thing under his Seal, and in the most formal manner, without the witnesses, if Mr. Davis would wait till to morrow morning, which from the Commodores orders he did not think himself warranted in so doing. Soon after Mr. Davis came on board, a Merchant Vessel got under way at the Goletta to go out, when she came within Gun Shot, the Commodore ordered a Shot to be fired at her to bring her too for Examination; the first shot not being regarded, a second was fired, upon which she immediately put about and went up to the Goletta again to anchor.
          “On the 10th. I received a very lengthy letter from the Bey (in Packet marked  ) disavowing his threats—giving the most solemn assurance of his determination to keep the peace, and promising to send an Ambassador to the U States, to arrange and settle all differences, and give evidences of his friendly disposition; at the same time engaging me, in the most earnest manner, to come on shore, and settle all points of immediate difference.
          “In consequence of this letter, which was deemed by the Commodore & myself sufficiently expressive of his earnest wish and sincere desire to maintain the peace, I wrote to the Bey that I would go on shore the day after to morrow to confer with him.
          “On the 11th. Mr. Davis came on Board the Constitution from the Constellation, where he had taken up his quarters, when I shewed him the letter I had received from the Bey, informed him that I was to go on shore to morrow, and invited him to accompany me. He expressed some surprize & resentment against the Bey, on reading the Letter, and said he should not go on Shore again, and never wished to put his foot in the Regency from this time.
          “On the 12th. I went on Shore accompanied by Mr.   Chaplin of the Constellation, who understood & spoke the Italian language perfectly, and whom I afterwards found very useful in the Course of our Negociations. At the Goletta met the Sapatapa, whom I requested to send a Messenger to inform the Bey of my being On Shore, and ready to confer with him at any time he might appoint. Proceeded to Tunis, from whence I sent the Drogerman to Bardo with the like message. On his return he informed me that the Bey had appointed to morrow morning at 7. O’clock to give me an Audience.
          “In the Evening I received a Visit from all the Consuls residing in Tunis.
          “At 7 oclk. AM, of the 13th. I went to Bardo where I was immediately introduced to the Bey in his private Audience room my reception was cordial & flattering I delivered him the Presidents letter, which he received with great respect, and said that the Copy which I sent to him had been translated, and he knew its contents. After taking Coffee, he ordered all persons to retire excepting his first Secretary—Hadge Unis Ben Unis, one old man, and his Christian Secretary. He wished to know on what points I wished first to enter. I recapitulated to him his threats of making war upon us at different times as communicated by Mr. Davis, And that in consequence thereof, the Commodore had come here and taken the measures which he knew of, to avert or guard against that evil. Having a Copy of Mr. Davis’s letter to the Secretary of State of the 18th. of July, detailing his several interviews with the Bey in which he had threatened War, I recapitulated them in order.
          First, that he had said he would make war upon Us, in consequence of his Cruizer and her two prizes having been taken, without asking a question about restitution, had not the situation of his Country forbid it. To this he replied by asking me If I thought him a wise man, or a fool? I told him the world gave him the Character of a Wise prince. Well, says he, if I am not a fool, do you think I would have made such a decleration of the distressed situation of my Country, to the representative of a Nation with whom I may expect to be at War? I told him he knew best what he had said; and asked him if the words mentioned by Mr. Davis as his were true, in effect or not. He replied, that it was not true —he had never expressed himself in that manner, or to that effect.
          
          “Secondly That he (the Bey) had declared to Mr. Davis, that if the Commodore came into this Bay, with his Squadron, he would declare War against the U. States. He Answered, that he had told our Charge d’affaires, that if the Commodore came here with his Squadron he should consider it as a declaration of War on our part; as he could not conceive why we should come here with such a force, if our intentions were pacific; but that he had never said that he would declare War in that event.
          “Thirdly: That he had called the Spanish and Dutch Consuls to hear him protest, that if the Government of the U. States did not pay him for his Cruizers and her two prizes, and make indemnification for taking and detaining the same, and give him satisfaction for the insults offered him by the Commodore, he would declare war agst. the U. States. The Bey answered—On that occasion there was only the Dutch Consul present. He was at Bardo and was called into the Hall, to hear him say that if he was forced into a War with the U. States he would never make peace with them as long as he lived. He desired me, (as this was a point on which there might be Witnesses) to ask the Dutch Consul, if this was not the case, and the Spanish Consul if he was there.
          “On the Subject of blockaded ports, we had much conversation. The Bey saying that Altho’ England was at war with France, yet his Vessels were permitted to enter the ports of those nations, and also, by them, permitted to enter the English Ports. I explained to him the nature of a Blockade, such as ours of Tripoli. He either did not, or pretended not to understand it. However, after some conversation with Hadge Unis, in Turkish, he appeared to have it explained.
          “He acknowledged that after the Commodore had received the information from Mr. Davis, as before stated, he was perfectly right to take the measures he had done; but that the information was groundless.
          “On the subject of sending an Ambassador to the U. States, he said he should rather wish to have all matters settled now, which would render that measure unnecessary. But I told him that the Commodore could not undertake to restore his Vessels, even were he inclined so to do, without becoming personally responsible for them.
          “We had some conversation respecting the changing certain Articles in our Treaty, which bore hard upon us. He observed that he conceived our Treaty placed us upon the same ground as other Christian Nations stood with him; and that the alteration of a Treaty must be by the mutual consent of the parties. This I granted; but assured him we did not stand upon the same footing as other Nations. He said he would consider the Subject; but gave no assurance that he would make any change.
          “With respect to demands upon the U. States for presents, or payments in any Shape, he declared he had none. He acknowledged that he had asked for a Frigate; but he had only made the request, as from one friend to another, which, if not convenient or agreeable to grant, should never produce any difference, and as we did not think proper to give him one, he had never made war or been disgusted in consequence thereof. We had made him an offer of 8 or 10,000 dollars annually in Cash; but he had not thought proper to accept it, which ought not to be a Subject of difference between our Nations.
          
          “After a conversation of more than five hours, which was supported on his part with much good sense & shrewdness, and great, pleasantness, I took my leave, promising to wait upon him again to morrow morng at 7 O’clock to finish our business.
          “On the 14th. I went to Bardo at 7 Oclock, agreeably to appointment. After taking Coffee, the Bey observed that we had yesterday conversed fully on all points between us, and had time to reflect on the Subject, which was the mode he liked to do business. After some general conversation, he asked what I had determined upon; or what I expected him to do. I told him I expected he would write a letter to the Commodore, giving him the fullest assurances of his determination to preserve the peace according to the Treaty between our Nations; and informing him of his intention to send an Ambassador to the U. States to lay before the President his requisition for a restoration of his Cruizer and her two prizes; and to make all arrangemts. which might prove mutually beneficial to the parties.
          “This he promised to do this Evening or to morrow morning. I assured him his Ambassador would be accomodated in the Frigate according to his rank; and would be received in the U. States with all the respect and attention due to his Character. He said the Ambassador would be ready to embark in 15 or 20 days.
          “We then entered into the Subject of the Treaty. I told him that as it now stood we could have no commercial intercourse with his regency, as the duties we should have to pay (being the same as were paid in the U: States) were 3 or 4 times more than were paid here by the English or French, and unless we were put upon the same footing with those nations, we could never come in competition with them. I pointed out the advantages which would accrue to him from a commercial intercourse with us; besides it fixing our friendship on a more secure basis. He listened with great attention, and conversed on the Subject with his Minister & Hadge Unis who both appeared to advocate my proposition. The bey then observed, that he had thought we were, by our Treaty, placed upon same footing, as it respects commerce, as the French and English. I assured him he was mistaken. He sent for his Treaty with G. B and the U.S. and upon examination found I was right, as the English only pay 3 per cent duty. He then observed that it was his intention that we should be placed upon the footing of the most favored nation in this point. I told him I would put in writing the alterations or addittions which we wished in our treaty, and submit it to him; that it must be a matter of mutual consent, and both parties must find their interest in it.
          “The Bey asked me if a Chargé d’affaires would not be placed here. I told him undoubtedly, and observed if Mr. Davis wished to return again, he would certainly be sent. The Bey replied that he had rather have some other person; for altho’ he would not accuse Mr. Davis of wilful or intentional misrepresentation; he might have mistaken his expressions; or he might have forgotten some part of the Conversation between the time of its taking place & committing it to writing; Yet after what had happened, he could not suppose there would be that Cordiality existing between them which was so desirable for both parties, and he should prefer some other person.
          “After leaving the Bey, the Prime Minister sent for me, with whom I found Hadge Unis. We had a long conversation on the several points which had been discussed by the Bey and myself this and the preceding day, and they appeared cordially disposed to promote the object of altering the Treaty: On their Assurances however, I place but little dependence.
          “On the 15th. I return’d on board the Constitution, & on the 16th I communicated to Mr. Davis, who had come onboard the same Ship, all that had pass’d in my two interviews with the Bey. The Commodore asked Mr Davis if it was his wish to return again to Tunis as Chargé d’affairs; because, if it was, he would send him back again, in a proper manner, notwithstanding what the Bey had said; unless the Bey Shou’d give some very strong and substantial reasons for not receiving him. Mr. Davis Answer’d, that it was not his Wish to go back to Tunis; but to return to the U. States, as he conceived that the respect due to himself, after what had pass’d, made it proper for him to return home and lay his case before the Government, when he expected to be sent back again with marks of approbation. He urged very strongly the propriety & necessity there was of Acting immediately upon the information he had given of the Bey’s threats; notwithstanding the Bey had denied them, and given the most pointed and unequivocal assurances of the reverse. I assured him that I did not doubt but the Bey had told him either the Very Words which he had written, or to the amount of them, and I was also confident that the Government wou’d not disbelieve him; yet when it came to the point of Acting, the written & Solemn Assurances of the Bey, & his revoking, or disavowing such language, must have its weight.
          “As Mr Davis had declined returning to Tunis under any circumstances, the Commodore appointed Dr. James Dodge, Surgeon of this Ship, to take Charge of our Affairs here, untill the plea sure of the President shou’d be made known thereon.
          “On the 18th I went to Tunis with Dr. Dodge to present him to the Bey as Chargé d’Affairs. On the 21st. went to Bardo & introduced Dr. Dodge, who was received, in form, as the Representative of our Nation, The Bey inform’d me that he had instructed his Prime Minister to confer with me on the Subject of making alterations in our Treaty. After our Audience, we waited upon the Sapatapa, and immediately enter’d upon the discussion of the Several points which we wish’d to have alter’d. He at once recapitulated them, and said they had long known that they were unfavorable to us, & expected that we shou’d have long before endeavour’d to get them Changed. I told him I Knew application had been made for that purpose but not effected. After a full conversation on the business, I promised to write him this day or tomorrow, state our wishes, and leave it for him to answer me in the same way.
          “On the 22nd I return’d onboard the Constitution, where I remain’d’till the 24th. when I went again to Tunis with Dr. Dodge, and a number of the Officers of the Squadron; to partake of an Entertainment provided for us at the Gardens of the Bey, a little beyond Bardo. We met with every mark of respect & attention, and found our entertainment prepared in an Elegant stile. After Dinner we met the Bey on a plane near Bardo, Where I introduced the Officers to him &ca.
          “On the 30th. of August had my audience of leave of the Bey, when I presented him with an Elegant Watch Set with Brilliants. I gave also a Watch simalar, but inferior, to the Sapatapa; and to the First Turkish, & first Christian Secretaries each, an enammeld Snuff box ornamented with Brilliants. The Custom of the Country makes it unavoidable to give presents on Such an Occasion; And I reserved them to the last day of my being here, that they might not be considered as given with a View of Making favorable impressions for our obtaining any points with them which we wished to carry.
          “I this day received a letter from the Prime Minister on the Subject of certain Articles in Our Treaty, Which you will find in the Packet Marked A. The two most important points are granted, and the Other two left to be discussed & Settled by the Ambassador sent to the U. States.
          “On the 1st. of September I came onboard this Ship with Sidi Soliman Mellamella, the Ambassador, Accompanied by Several of the first Officers of the Regency. The Wind blowing very fresh, obliged the Ambassador and the persons Accompa[n]ying him, to remain onboard all night. The Next Morning the Ambassador went onboard the U.S. Ship Congress, Cap Decateur, prepared to carry him to the U.States, & the rest returnd to Tunis.
          “Thus, Sir; I have given you a faithful detail of events & facts as they have Occurred Since Our Arrival in this Bay, not from memory; but from Notes taken at the time When Such circumstances occurred; The Documents Which Accompany this letter, will give a more minute account on some points than are Stated here. I shall make no comment, on what I have written, as I feel an honest pride in placing only plain fact, before those whom I know will receive them with candor, and draw from them the proper inferences. I will just observe, that the impression made here by the judicious display of our force, and the prompt and decided conduct of our Commodore, is such as had never before been felt, and has utterly Astonished the foreign representations at this Court. My path, as I before observed, was plain & easy. I had rather to guard against asking too much, least it should be imputed to an improper advantage after the moment, and I avoided pressing, with impetuosity, those points which were demanded, that they might See we were just as well as powerful.
          “The recent situation of Algiers has been such, as to divert the attention of the Dey from foreign Nations. A formidable & threatning insurrection in the heart of his dominions, a lawless and ungovernable Soldiery, who have lately committed the most horrid Massacre’s in the City, and Kept him in awe, have obliged him to attend to his personal Safety only. His Cruizers are disarmed & dismantled, from a fear that their Crews might Seize his Treasures, and carry it off, so that we can have nothing to apprehend from that quarter. As our bienial present becomes due this Month, I shall proceed to Leghorn, in this Ship to make arrangements for it, before I return to Algiers; And indeed the pressure of business which has been upon me during our Negociation at Tripoli, & Since, at this place, has very much injured my health, that I feel it necessary to have a few weeks relaxation, before I enter again into the Scenes of anxious business which always occurs in these Regencies.
          “You will pardon my remarking that the salary of two thousand Dollars, will not allow a Public Character to live in Tunis, in a situation by any Means equal to his Standing—5 or 6 years ago it wou’d answer—now eve[r]y Article has increas’d More than threefold. It is not possible for me to prepare my accounts for this opportunity. The Month past has been occupied very Closely—And at this Moment the Congress is detain’d solely for My dispatches. I shall not fail to have them prepared & forwarded before I return to Algiers.
          “To the President I pray you will be pleased to present my grateful respects, and Say, that in all my conduct both here, and at Tripoli, I have been Actuated with a confident belief, that I was conforming to his wishes and determination to support the honor & dignity of the U.States, while we convinced Nations of our Justice and Generosity.”
        